UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              -X



 UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
                                 VIDEO OR TELE CONFERENCE
                                    -agamst-


Eric Freudenberg 20-m]-02661
                                    Defendant(s).
                                                                                              -X


Defendant Eric Freudenberg hereby voluntarily consents to participate In the following
proceeding via i>3 videoconferencing or iXl teleconferencing:


E] Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)


D Guilty Plea/Change of Plea Hearing

       Bail/Detentlon Hearing


D Conference Before a Judicial Officer - Assignment of Counsel

           (During a phone-cati on juite 2!, 2021, Erk Frcudcnberg authorized Benjamin Gold
           to affix Ills ciectronic signature to [his form)




 EsrU> ^rUM^^h^rQ [)<E>^(
Defendant's Signature Defendant's Counsel s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Eric Freudenberg Benjamin Gold
Print Defendant's Name Print Counsel's Name



This proceeding was conducted by reliable vldoO or telephone c(^nfe;rejacing;techr]Lolo^y.



Date ( LT:§-;-0.rfict J/u'dge/U.S. Magistrate Judg^-
